NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT H. NEWELL,                               No. 21-55690

                Plaintiff-Appellant,            D.C. No. 2:20-cv-08935-FLA-JEM

 v.
                                                MEMORANDUM*
GAVIN NEWSOM, in his official capacity
as Governor of the State of California; ROB
BONTA, in his official capacity as Attorney
General of the State of California,

                Defendants-Appellees,

and

JACKIE LACEY,

                Defendant.

                  Appeal from the United States District Court
                      for the Central District of California
               Fernando L. Aenlle-Rocha, District Judge, Presiding

                             Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert H. Newell appeals pro se from the district court’s judgment

dismissing for lack of standing his 42 U.S.C. § 1983 action challenging

California’s child abandonment and support laws. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Meland v. Weber, 2 F.4th 838, 843 (9th Cir.

2021). We affirm.

      The district court properly dismissed Newell’s action because Newell failed

to allege facts sufficient to demonstrate an injury-in-fact. See Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560-61 (1992) (constitutional standing requires an “injury

in fact,” causation, and redressability; “injury in fact” refers to “an invasion of a

legally protected interest which is (a) concrete and particularized . . . and (b) actual

or imminent, not conjectural or hypothetical” (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Newell’s request for judicial notice, set forth in the reply brief, is denied.

      AFFIRMED.




                                           2                                      21-55690